In a proceeding pursuant to CPL 540.30 for the remission of a forfeiture of bail, the surety appeals from an order of the County Court, Nassau County, dated January 10, 1978, which denied the application. Order modified, on the facts and as a matter of discretion in the interest of justice, by granting remission of all *869but $250 of the bail forfeited. As so modified, order affirmed, without costs or disbursements. In our opinion, and in view of all the circumstances, the amount of the forfeiture was excessive to the extent indicated. Damiani, J. P., O’Connor, Lazer and Gulotta, JJ., concur.